Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the flare angle extending from a first sidewall within a passivation layer to a second sidewall parallel with the first sidewall’ in the last three lines of the claim, which lacks the full support of the original disclosure.  The limitations seems to define the flare angle from the sidewalls of the passivation layer.  Figs. 9 and 10 shows that the flare angle α2 is defined as the angle between the top surface of the seed layer 515 and a slanted surface of the external connector 901, which is different from what is clamed in claim 1. 
Claim 6 recites the limitation “a distance from the first sidewall and the second sidewall, in a direction perpendicular to the surface of the passivation layer, is between about 0.5 µm and about 11 µm” in the claim, which lacks the full support of the original disclosure.  The original disclosure does not disclose a distance from the first sidewall and the second sidewall of the passivation layer, in a direction perpendicular to the surface of the passivation layer, being between about 0.5 µm and about 11 µm.
Claim 15 recited the limitation “the external connector comprising: a first portion with a first width, the first portion extending through the passivation layer; a second portion with a second width larger than the first width, the second portion being located outside of the passivation layer; and a tapered portion extending from the second portion to the first portion” in the claim, which does not have the full support of the original disclosure.  Fig. 10 shows that a tapered portion is a part of the second portion being located outside of the passivation layer 513, and does not extend to the first portion extending through the passivation layer.
Claims 16 recites the limitation “wherein the tapered portion is located at a tapered angle to a line, the line being parallel with a major surface of the encapsulant, the tapered angle being between about 10° and about 85°” in the claim, which lacks the full support of the original disclosure.  Figs. 9-10 and paragraphs [0102] of the specification of the parent application 16/148,649 show that the flare angle α2 to be between about 10° and about 85°, but it is defined as the angle between the top surface of the seed layer 515 and a slanted surface of the external connector 901, which is different from what is clamed in claim 1.
Claims 2-7 and 16-20 are rejected because they depend on the rejected claims 1 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a semiconductor device" in the second line of the claim.  It is unclear whether it refers to the limitation “a semiconductor device” recited in the first line of the claim.
Claims 8 recites the limitation “a flare angle” in the 6th line of the claim.  It is unclear how “a flare angle” is defined.
Claim 15 recited the limitation “the external connector comprising: a first portion with a first width, the first portion extending through the passivation layer; a second portion with a second width larger than the first width, the second portion being located outside of the passivation layer; and a tapered portion extending from the second portion to the first portion” in the claim, which is inconsistent with the full support of the original disclosure.  Fig. 10 shows that a tapered portion is a part of the second portion being located outside of the passivation layer 513, and does not extend to the first portion extending through the passivation layer.  The inconsistency renders the claim indefinite.
Claims 2-7, 9-14 and 16-20 are rejected because they depend on the rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2017/0271203).
Regarding claim 8, Liu et al. teach a semiconductor device (Abstract) comprising: an external connector (519; Figs. 5A-5B, [0097]) comprising: a first sidewall (the upper left vertical sidewall of 519); a second sidewall (the upper right vertical sidewall of 519) parallel with the first sidewall (the upper left vertical sidewall of 519); and a connecting sidewall (a lower portion of the sidewall of 519) connecting the first sidewall (the upper left vertical sidewall of 519) and the second sidewall (the upper right vertical sidewall of 519), the connecting sidewall (a lower portion of the sidewall of 519) having a flare angle (the angle between a slated sidewall and the vertical direction in Figs. 5A-5B) of between about 10° and about 85° (about 45°; see Fig. 5B); a redistribution layer (the lower portion of 500 below the bottom of 519; Figs. 5A-5B, [0045]) electrically connected to the external connector (519; see Figs. 5A-5B); a semiconductor die (semiconductor device 201 with a die shape; Figs. 5A-5B, [0019]) electrically connected to the redistribution layer (the lower portion of 500 below the bottom of 519); a through via (111/107; Figs. 3 and 4, [0026, 0040]) electrically connected to the redistribution layer (the lower portion of 500 below the bottom of 519; see Figs. 5A-5B); and an encapsulant (401; Fig. 4, [0040]) encapsulating the semiconductor die (201) and the through via (111/107; see Figs. 5A-5B).
Regarding claim 9, Liu et al. teach the semiconductor device of claim 8, wherein the external connector (519) is a copper pillar ([0097]).
Regarding claim 10, Liu et al. teach the semiconductor device of claim 8, further comprising a seed layer (the bottom layer of 519 of titanium in an embodiment of titanium/copper/nickel; [0097]) located between the external connector (the top two layers of 519 in an embodiment of titanium/copper/nickel, which also read on claim 1; [0097]) and the redistribution layer (the lower portion of 500 below the bottom of 519; see Fig. 5B below).

    PNG
    media_image1.png
    415
    828
    media_image1.png
    Greyscale
[AltContent: connector]
Fig. 5B of Liu et al. showing three-layer embodiment of 519
Regarding claim 11, Liu et al. teach the semiconductor device of claim 10, further comprising a passivation layer (515; Figs. 5A-5B, [0082]) adjacent to the seed layer (the bottom layer of 519 of titanium in an embodiment of titanium/copper/nickel), the seed layer (the bottom layer of 519 of titanium in an embodiment of titanium/copper/nickel) having a straight sidewall (the lower portion of the upper left vertical sidewall of 519; see Fig. 5B above) perpendicular to a surface of the passivation layer (the top horizontal surface of 515; see Fig. 5B above), the straight sidewall (the lower portion of the upper left vertical sidewall of 519) extending from the passivation layer (515) to the external connector (the top two layers of 519 in an embodiment of titanium/copper/nickel; see Fig. 5B above).
Regarding claim 12, Liu et al. teach the semiconductor device of claim 8, further comprising a solder ball (517; Fig. 5B, [0099]) in physical contact with the external connector (519), the solder ball (517) having a round shape (see Fig. 5B).
Regarding claim 13, Liu et al. teach the semiconductor device of claim 8, further comprising a solder ball (517) in physical contact with the external connector (519), the solder ball (517) having an elliptical shape (see Fig. 5B).
Regarding claim 14, Liu et al. teach the semiconductor device of claim 8, wherein the through via (111/107) comprises a seed layer (107; Figs. 5A-5B; [0019]) and a bulk layer (111; Figs. 5A-5B, [0024]), the bulk layer (111) in physical contact with the redistribution layer (the lower portion of 500 below the bottom of 519; see Figs. 5A-5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 2015/0279776 A1) teach a semiconductor package having encapsulated conductive vias and dies with external connectors and solder balls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/23/2022